Citation Nr: 9913820	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-13 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel












INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought.  The 
veteran, who had active service from October 1966 to October 
1969, appealed that decision.

As a preliminary matter, the Board notes that in February 
1981 the RO denied service connection for a manic-depressive 
illness with a paranoid personality.  In Ephraim v. Brown, 
the United States Court of Appeals held that a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, is not the same claim when it 
has not been previously considered.  Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996).  As such, a newly diagnosed 
psychiatric disorder is a new claim for the purpose of 
jurisdiction.  Id.  In this claim, the veteran's claim for 
service connection for PTSD has been characterized as a new 
claim by the RO, and hence not subject to finality of the 
previous RO decision.  The claim has since been referred to 
the Board for appellate review.


FINDING OF FACT

There is no competent medical evidence affiliated with the 
claims file that reflects that the veteran has been diagnosed 
as having PTSD.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted upon a showing that the 
veteran currently suffers from a disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  The threshold question in any claim for VA benefits 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, capable of substantiation or meritorious on 
its own.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the claimant in developing the 
facts pertinent to the claim, and the claim must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994).

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  38 C.F.R. 
§ 3.304(f) (1998); see also, Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

A review of the medical evidence of record reflects on-going 
complaints of psychiatric problems that predated service.  On 
enlistment examination of October 1966, the veteran reported 
a history of nervous trouble and he indicated that he had 
been treated within the past five years for "nerves."  
Psychiatric examination at that time revealed no pertinent 
abnormalities.  In June 1967, during his service, the veteran 
had complaints of "bad nervous problems."  On separation 
examination in September 1969, the veteran reported being 
nervous; psychiatric examination at that time was negative 
for pertinent abnormalities.  In March 1970, he reported to a 
VA examiner that between ages 10-14, he was hospitalized for 
"nervousness."  In September 1975, the veteran was 
diagnosed with manic depressive illness.  In October 1976, 
the veteran was evaluated for employment purposes, and again 
related that even in childhood he was "nervous and 
depressed."  In October 1977, the veteran was hospitalized 
as a result of psychiatric complaints.  At admission, the 
veteran's mood and affect were anxious, and at discharge he 
was diagnosed with a paranoid personality.

The veteran filed this current claim in February 1997.  As 
part of this claim, the RO afforded the veteran a VA 
psychiatric examination in April 1997.  A thorough 
examination report is contained in the claims file, but a 
detailed recitation of the report is not required here.  
While the veteran was acknowledged to have been in Vietnam 
during the Vietnam War, that examiner specifically denied a 
PTSD diagnosis.

March 1998 correspondence from a Vet Center counselor was 
submitted in support of the veteran's claim.  The counselor, 
a registered nurse, stated that the veteran requested a 
letter addressing his PTSD and she reported that the veteran 
had repeatedly described symptoms consistent with PTSD, such 
as hypervigilance.  However, a PTSD diagnosis is not 
contained in that correspondence.  She indicated that the 
veteran reported that while in the military, he served in 
Vietnam as a stock clerk "behind the lines."

A review of the medical evidence, in its entirety, does not 
reflect that the veteran has received a diagnosis of PTSD 
that is related to a specific in-service stressor.  Indeed, 
the examiner who performed the April 1997 VA examination 
specifically indicated that PTSD was not found.  Similarly, 
while the clinician from the Oak Park Vet Center stated that 
the veteran had symptoms consistent with PTSD, she did not 
state that the veteran had PTSD as a specific psychiatric 
disorder.  The Board notes that at the time of the April 1997 
VA examination, the veteran reported that since July 1997, he 
had been receiving treatment at the Oak Park Vet Center for 
depression which the veteran indicated was precipitated by 
his work at the East Division of the VA Chicago Health 
System.  In sum, there is no competent medical evidence of 
record to support the veteran's claim.  While the veteran may 
well believe that he has PTSD due to his military service, as 
a layperson without medical expertise, he is not competent to 
offer evidence on a medical question, such as whether he 
currently suffers from service-related PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the absence of 
evidence of a claimed disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In light of the fact that competent evidence to support the 
existence of the claimed disability has not been submitted, 
the claim for service connection for PTSD is not plausible.

In light of the above, the Board must conclude that the 
veteran's claim for service connection for PTSD is not well 
grounded and must be denied on this basis.  In doing so, the 
Board notes that it has not been made aware of any 
outstanding evidence which could serve to well ground the 
veteran's claim for service connection.  In any event, the VA 
has no duty to assist him in the absence of a well-grounded 
claim.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).  Finally, there is no further duty on the 
part of VA to inform him of the evidence necessary to 
complete his application for the benefit sought.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. 
Cir. 1997).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

